REVISED EXHIBIT A To the Distribution Plan of the Allianz Variable Insurance Products Trust (formerly USAllianz Variable Insurance Products Trust) Funds of the VIP Trust AZL BlackRock Capital Appreciation Fund AZL BlackRock Global Allocation Fund AZL Dreyfus Research Growth Fund AZL Enhanced Bond Index Fund AZL Federated Clover Small Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Gateway Fund AZL International Index Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund (Class 2) AZL MFS Investors Trust Fund AZL MFS Mid Cap Value Fund AZL MFS Value Fund AZL Mid Cap Index Fund AZL Money Market Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL NFJ International Value Fund AZL Oppenheimer Discovery Fund AZL Pyramis Core Bond Fund AZL Russell 1000 Growth Index Fund AZL Russell 1000 Value Index Fund AZL S&P 500 Index Fund (Class 2) AZL Schroder Emerging Markets Equity Fund (Class 2) AZL Small Cap Stock Index Fund AZL T. Rowe Price Capital Appreciation Fund (Class 2) AZL Wells Fargo Large Cap Growth Fund Fees: 0.25% per annum of average daily net assets. Updated:04/28/2014
